DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-8, 21 are allowed.
The present invention is directed to a helmet for vehicle equipped with components of IMU measuring to collect motion data of the helmet associated with a rider of vehicle, transceiver for receiving vehicle data detected by sensors associated with a rider-facing camera, and processor for determining a gesture by comparing a current compensated IMU measurement sequence over a window with a database of helmet motion sequence for each gesture and output an action of the helmet on a display. The claimed invention (claim 1 as representative of the independent claims) recites:
A helmet, comprising: 
a transceiver in the helmet configured to receive vehicle data from one or more sensors located on a vehicle, wherein the vehicle data includes image data associated with a rider-facing camera of the vehicle; 
an inertial measurement unit (IMU) in the helmet that is configured to collect motion data of the helmet associated with a rider of the vehicle; and 
a processor in the helmet that is in communication with the transceiver and the IMU, and programmed to: receive, via the transceiver, vehicle data from the one or more sensors located on the vehicle; 
determine a gesture in response to the vehicle data from the one or more sensors located on the vehicle and the helmet motion data from the IMU, wherein the processor is further programmed to compensate vehicle motion utilizing the vehicle data in determining the gesture;
output on a display of the helmet a status interface related to the vehicle, in response to the gesture; and 
wherein the processor is further programmed to determine the gesture by comparing a current compensated helmet IMU measurement sequence over a window w, z¬¬c(tH-w: tH+w) with a database of helmet IMU motion sequence for each gesture.

The claimed material as disclosed is detailed and specific. The prior art teach a helmet for a vehicle equipped with an IMU for detecting motion of rider as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 1-9 and Figure 1-3. Applicant has argued these limitations on pages 2, of Applicant’s Remarks filed on May 24, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-2, 4-8, 21 are allowable over the prior arts of record.

Claims 9-14 are allowed.
The present invention is directed to a system comprises a helmet and a vehicle equipped with components of IMU measuring to collect motion data of the helmet associated with a rider of vehicle, transceiver for receiving vehicle data detected by sensors associated with a rider-facing camera, and processor for determining a gesture by comparing a current compensated IMU measurement sequence over a window with a database of helmet motion sequence for each gesture and output an action of the helmet on a display. The claimed invention (claim 9 as representative of the independent claims) recites:
A system that includes a helmet and a vehicle with at least two wheels, comprising: 
a helmet transceiver configured to receive vehicle data from one or more sensors located on the vehicle; 
a helmet inertial measurement unit (IMU) configured to collect helmet motion data associated with the helmet; 
a rider-facing camera located on the vehicle and configured to monitor a rider of the vehicle and collect rider image data; and 
a processor in the helmet in communication with the helmet transceiver and helmet IMU, and programmed to: 3Serial No. 16/725170Atty. Dkt. No. 097182-00040 Reply to Office Action of February 24, 2022R388337 
receive, via the transceiver, gesture data from the helmet transceiver and vehicle motion data from a vehicle IMU; 
determine a gesture in response to the gesture data and compensating the helmet motion data with the vehicle data, wherein the processor is further programmed to compensate for vehicle motion utilizing the vehicle data, wherein the processor is further programmed to determine the gesture by comparing a current compensated helmet IMU measurement sequence over a window w, z¬¬c(tH-w: tH+w) with a database of helmet IMU motion sequence for each gesture; and 
output on a display of the helmet an action in response to the gesture.

The claimed material as disclosed is detailed and specific. The prior art teach a system comprises a vehicle and a helmet equipped with an IMU for detecting motion of rider as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 1-9 and Figure 1-3. Applicant has argued these limitations on pages 2, of Applicant’s Remarks filed on May 24, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 9-14 are allowable over the prior arts of record.

Claims 15-16, 18, 20 are allowed.
The present invention is directed to a helmet for vehicle equipped with components of IMU measuring to collect motion data of the helmet associated with a rider of vehicle, transceiver for receiving vehicle data detected by sensors associated with a rider-facing camera, and processor for determining a gesture by comparing a current compensated IMU measurement sequence over a window with a database of helmet motion sequence for each gesture and execute a command based on the gesture. The claimed invention (claim 15 as representative of the independent claims) recites:
A helmet, comprising: 4Serial No. 16/725170Atty. Dkt. No. 097182-00040 Reply to Office Action of February 24, 2022R388337 
a transceiver configured to receive vehicle data from one or more sensors located on a vehicle, including image data proximate to a rider of the vehicle, wherein the image data is from a rider-facing camera of the vehicle; 
an inertial measurement unit (IMU) configured to collect helmet motion data of the helmet associated with a rider of the vehicle; and 
a processor in communication with the transceiver and IMU, and programmed to: 
receive, via the transceiver, vehicle data from the one or more sensors located on the vehicle; and 
determine a gesture in response to the vehicle data from the one or more sensors located on the vehicle and the helmet motion data from the IMU, wherein the processor is further programmed to compensate vehicle motion utilizing the vehicle data; and 
execute a command in response to the gesture;
wherein the processor is further programmed to determine the gesture by comparing a current compensated helmet IMU measurement sequence over a window w, z¬¬c(tH-w: tH+w) with a database of helmet IMU motion sequence for each gesture.

The claimed material as disclosed is detailed and specific. The prior art teach The claimed material as disclosed is detailed and specific. The prior art teach a helmet for a vehicle equipped with an IMU for detecting motion of rider as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 1-9 and Figure 1-3. Applicant has argued these limitations on pages 2, of Applicant’s Remarks filed on May 24, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 15-16, 18, 20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TAYLOR et al (US 2020/0145815 A1) teach a helmet for communicating with a vehicle function controller and method for operating the same has a first memory, a first transmitter, a first receiver and a first controller in communication with the first memory, the first transmitter and the first receiver. The first receiver receives a plurality of vehicle function settings. The first memory stores the vehicle function settings within a memory of the helmet. The first transmitter communicates the vehicle function settings from the first memory to the vehicle function controller.
Judi et al (US 2020/0137665 A1) teach systems, devices, and methods generally relate to controlling wearable displays during vehicle operation, and particularly to detecting when a user is operating a vehicle and restricting operation of a wearable display to prevent the user from being distracted. At least one processor of a wearable display system receives user context data from at least one user context sensor, and determines whether the user is operating a vehicle based on the user context data. If the user is operating a vehicle, presentation of at least one user interface is restricted. Unrestricted access can be restored by inputting an unlock input to override the restriction, or by analysis of additional user context data at a later time.
Araki et al (US 2019/0385419 A1) teach systems and methods for integrating haptics overlay in augmented reality are disclosed. One illustrative system described herein includes a haptic output device. The system also includes a display configured to output a visual effect. The system also includes a sensor for tracking a position of a proxy object. The system also includes a processor configured to: determine a modified visual effect based in part on data received from the sensor, determine a haptic effect based in part on data received from the sensor, transmit a display signal associated with the modified visual effect to the display, transmit a haptic signal associated with the haptic effect to the haptic output device; and output the haptic effect using the haptic output device.
Huang et al (US 2019/0302761 A1) teach at least partial control of a vehicle may be transferred to a control system remote from the vehicle. Sensor data may be received from a sensor(s) of the vehicle and the sensor data may be encoded to generate encoded sensor data. The encoded sensor data may be transmitted to the control system for display on a virtual reality headset of the control system. Control data may be received by the vehicle and from the control system that may be representative of a control input(s) from the control system, and actuation by an actuation component(s) of the vehicle may be caused based on the control input.
Rober et al (US 2018/0089901 A1) teach a VR system for vehicles that may implement methods that address problems with vehicles in motion that may result in motion sickness for passengers. The VR system may provide virtual views that match visual cues with the physical motions that a passenger experiences. The VR system may provide immersive VR experiences by replacing the view of the real world with virtual environments. Active vehicle systems and/or vehicle control systems may be integrated with the VR system to provide physical effects with the virtual experiences. The virtual environments may be altered to accommodate a passenger upon determining that the passenger is prone to or is exhibiting signs of motion sickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693